On the Court’s own motion, appeal dismissed, without costs, upon the ground that no appeal lies from that portion of the Appellate Division order which dismissed an appeal taken from a Supreme Court decision (see, CPLR 5601), and that the remainder of the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that no motion for leave to appeal lies from an Appellate Division order dismissing an appeal from a Supreme Court decision (see, CPLR 5602), and that the remainder of the Appellate Division order sought to be appealed from does not finally determine the action within the meaning of the Constitution.